Exhibit 32 SECTION 1350 CERTIFICATION The undersigned certify that: (1)The accompanying Quarterly Report on Form 10-Q for the period ended March 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the accompanying Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2011 /s/ Scott F. Drill Scott F. Drill President and Chief Executive Officer (principal executive officer) Date: May 10, 2011 /s/ Justin W. Shireman Justin W. Shireman Vice President, Finance and Chief Financial Officer (principal financial officer)
